Case 1:20-cv-06539-JMF Document 135 Filed 11/04/20 Page 1 of 2

By ECF

THE LAW OFFICES OF JOHN F. BAUGHMAN, PLLC

299 Broadway — Suite 203
New York, NY 10007

November 4, 2020

The Honorable Jesse M. Furman
United States District Judge
United States District Court
Southern District of New York
40 Centre Street — Room 2202
New York, NY 10007

Address Line X

In re Citibank, August 11, 2020 Wire Transfers,
1:20-cv-06539 (JMF)

Dear Judge Furman:

I write with the consent of all parties. The parties are diligently preparing for trial on
December 9 and have a few procedural questions. If Your Honor could schedule a brief conference
to discuss, or provide written guidance on, the items below it would be helpful to all parties.

(1)

(2)

The ongoing pandemic and New York’s testing and quarantine requirements for
out of state visitors present challenges and concerns for everyone involved. A
significant majority of the expected witnesses (as well as some counsel) are out of
state and would be subject to restrictions on visiting New York. Accordingly, we
respectfully request guidance from Your Honor on whether you expect to require
counsel or witnesses to appear “live” at trial. Plaintiffs will defer to Your Honor’s
preference on the matter. Defendants too will of course defer to the Court’s
preference, but respectfully request—given the above concerns—that the
proceedings be conducted remotely.

Assuming that some or all of the proceedings will be conducted remotely, we
understand that the Southern District of New York requires secure communication
procedures be used. We have researched procedures used in other recent cases
(including the recent trial in Syntel Sterling Best Shores Mauritius Ltd. conducted
by Judge Schofield) and we expect to retain a consultant to manage the
technology. It would help this process if the Court could advise of any specific
requirements it has regarding the arrangements. We anticipate submitting a series
of proposed orders to permit the parties to set up the required technology, but we
want to make sure to account for Your Honor’s individual practices and needs. We
will also plan to reach out to the SDNY’s Judicial Services and Courtroom
Technology departments.

The Law Offices of John F. Baughman, PLLC practices in conjunction with JFB Legal, PLLC
cc:

Case 1:20-cv-06539-JMF Document 135 Filed 11/04/20 Page 2 of 2

(3) Regardless of how the trial is conducted, does Your Honor expect opening
statements from counsel? If so, of what duration?

The parties are available at the Court’s convenience to discuss these issues.

sp¢ctfully submitted,

 
  

Counsel for Plaintiff Citibank, N.A.
All Counsel (via ECF)
